BROWNING, J.
Appellant appeals the trial court’s denial of his motion and amended motion for post-conviction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant’s motions alleged, among other claims, that trial counsel was ineffective for failing to advise him his current conviction could be used to enhance a future sentence for a crime subsequently committed. Appellant alleges the trial court erred by summarily denying the claims on grounds of untimeliness, because the claims were timely filed pursuant to Wood v. State, 750 So.2d 592 (Fla.1999). We agree with Appellant that the claims were timely filed. See Haag v. State, 591 So.2d 614, 617 (Fla.1992). However, we affirm the trial court because Appellant failed to allege a colorable claim for relief. See Major v. State, 790 So.2d 550 (Fla. 3d DCA 2001); State v. Fox, 659 So.2d 1324 (Fla. 3d DCA 1995); Sherwood v. State, 743 So.2d 1196 (Fla. 4th DCA 1999).
AFFIRMED.
DAVIS and BENTON, JJ., concur.